PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $38.85. On or about March 31,1980, claimant was operating his automobile in an easterly direction on U.S. Route 60 in Huntington, Cabell County, West Virginia. In the course of this travel, claimant’s vehicle crossed a bridge at 29th Street, which bridge is a part of U.S. Route 60, owned and maintained by the respondent.
While crossing the bridge, claimant’s vehicle struck an expansion joint, resulting in damage to a hubcap. This occurred because of the negligent maintenance of the bridge and was the proximate cause of the damages suffered by the claimant. Believing that the sum of $38.85 is a fair and equitable estimate of the damages sustained, the Court makes an award to the claimant in that amount.
Award of $38.85.